Citation Nr: 0402133	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  94-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma 
claimed to be secondary to mustard gas exposure in service or 
due to a service connected pulmonary tuberculosis.

2.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for status post 
subtotal gastrectomy with gastro jejunostomy and secondary 
post-gastrectomy syndrome, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from separate rating decisions by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A June 1993 RO 
rating decision denied a claim for service connection for 
bronchial asthma as secondary to mustard gas exposure in 
service.  In a June 1994 decision, the RO denied a rating in 
excess of 30 percent for residuals of pulmonary tuberculosis.  
In February 1997, a hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  38 U.S.C.A. § 
7102(b) (West 2002).  The Board remanded the case to the RO 
in June 1998 for further development, to include an 
inextricably intertwined issue of whether the veteran's 
bronchial asthma is due to service-connected pulmonary 
tuberculosis.

Thereafter, the RO conducted additional development of the 
claims.  Additionally, the RO issued a July 2001 rating 
decision wherein the rating for service-connected status post 
subtotal gastrectomy with gastro jejunostomy and secondary 
post-gastrectomy syndrome was increased from 20 to 40 percent 
disabling.  The veteran appealed this decision.  The RO has 
certified the claims to the Board for further appellate 
review.

REMAND

The veteran claims that he manifests pulmonary disorder(s) as 
a result of mustard gas exposure in service or due to a 
service connected pulmonary tuberculosis.  He holds current 
diagnoses of chronic obstructive pulmonary disease (COPD), 
bronchial asthma, and emphysema.  These diseases could be 
service connected on a presumptive basis under 38 C.F.R. 
§ 3.316(a)(2) provided that the veteran can establish his 
full body exposure to nitrogen, sulfur mustard or Lewisite in 
service.  As instructed in the Board's June 1998 remand 
order, VA has procedures in place to develop claims of 
exposure to mustard gas.  See M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18 (April 30, 1999 Change 74).  The 
RO has not developed the claim pursuant to the M21-1 
procedures, and the case must be remanded for further 
development consistent the Board's previous remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a claimant is 
entitled to full compliance with directives contained in a 
remand order).

The RO must first contact the veteran and request a statement 
with as much detail as possible, regarding the circumstances 
of his claimed mustard gas exposure at "Fort Tortugueros" 
in 1944, to include the month of exposure, a clearer 
description of the location of exposure, his full 
organizational designation at the time of exposure, the type 
of activity (basic training, test or experiment, etc.), the 
length of time exposed, the procedures followed before, 
during and after the actual exposure, the effect of exposure, 
whether medical treatment was given and whether he possesses 
any other pertinent information to offer (e.g., names of 
other individuals involved, Special Orders, TDY orders, 
etc.).  See M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18(b).  Upon receipt of any additional information 
provided by the veteran, the RO should send the appropriate 
documentation to the Defense Manpower Data Center and the 
U.S. Army Chemical and Biological Defense Agency to verify 
whether or not the veteran was exposed to mustard gas in 
service.

The Board next notes that the June 1998 remand order included 
a request for VA pulmonary examination under a protocol 
consistent with the current rating criteria for pulmonary 
disorders, and to obtain opinion as to whether the veteran's 
"various pulmonary disorders, including bronchial asthma or 
chronic obstructive pulmonary disease" were caused or 
aggravated by service connected pulmonary tuberculosis.  The 
medical evidence of record includes references to structural 
changes of the veteran's left lung due to his previously 
active tuberculosis, and opinion that he manifests 
"significant respiratory dysfunction due to previous TB."  
The VA examination reports obtained do not address whether 
the current diagnoses of COPD and/or emphysema were caused or 
aggravated by service connected pulmonary tuberculosis.  They 
also do not contain findings relative to the rating criteria 
cited in Paragraph 3, sections b and c of the Board's remand 
order.  The Board, therefore, must return the examination 
reports as inadequate for rating purposes.

Finally, the veteran contends that he is entitled to a rating 
in excess of 40 percent for status post subtotal gastrectomy 
with gastro jejunostomy and secondary post-gastrectomy 
syndrome.  The criteria for the next higher 60 percent 
rating, under Diagnostic Code 7308, is as follows:

7308.  Postgastrectomy syndromes.
Severe; associated with nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight 
loss with malnutrition and anemia.

In May 2001, the veteran underwent VA examination wherein he 
was described as well-nourished, and well-developed with no 
signs of anemia.  At that time, he weighed 138 pounds.  A 
September 2001 VA pulmonary examination report, however, 
recorded a weight of 120 pounds, and there are diagnoses of 
record of anemia, malabsorption syndrome and weight loss 
secondary to service connected status post subtotal 
gastrectomy with gastro jejunostomy and secondary post-
gastrectomy syndrome.  The Board requires additional VA 
examination, based upon review of the claims folder, to 
review the conflicting evidence of record as to the current 
findings related to service connected status post subtotal 
gastrectomy with gastro jejunostomy and secondary post-
gastrectomy syndrome.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
request a statement regarding the 
circumstances of his claimed mustard gas 
exposure.  He should provide as much details 
as possible regarding the month of exposure, a 
more detailed description of the location of 
exposure, his full organizational designation 
at the time of exposure, the type of activity 
(basic training, test or experiment, etc.), 
the length of time exposed, the procedures 
followed before, during and after the actual 
exposure, the effect of exposure, whether 
medical treatment was given and whether he 
possesses any other pertinent information to 
offer (e.g., names of other individuals 
involved, Special Orders, TDY orders, etc.).

2.  The RO should request from the veteran a 
list containing the names, addresses, and 
dates of treatment of any VA or non-VA 
providers of treatment for his respiratory and 
gastrointestinal disorders since May 2002.  
The RO should obtain all records identified by 
the veteran as relevant to his claims on 
appeal.

3.  Upon the receipt of any additional 
information, The RO should make another 
attempt to secure any additional records that 
may exist pertaining to this veteran and his 
claimed exposure to mustard gas from the 
Department of the Army.  Specifically, the RO 
should contact:

Commander,
U.S. Army Chemical and Biological 
Defense Agency
Attn: AMSCB-CIH
Aberdeen Proving Grounds, MD 21010-5423

and 

Ms. Shirley Martin
Defense Manpower Data Center
1600 Wilson Boulevard, Suite 400
Arlington, VA 696-7403

The RO should provide both organizations a 
copy of the veteran's description of exposure, 
and any other available documentation as 
described in M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18(e)(5).  The RO should 
request each agency to provide opinion, based 
upon review of the veteran's description of 
events and documentation of records, whether 
it is least as likely as not that the veteran 
was exposed to an agent such as nitrogen, 
mustard sulfate or Lewisite, or a more benign 
chemical agent such as tear gas?

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. § 5103A 
(West 2002) are fully complied with and 
satisfied.

5.  The veteran should be scheduled for a 
comprehensive VA pulmonary examination.  The 
examination should include chest X-rays, 
pulmonary function studies, echocardiogram, 
and any other special tests or studies deemed 
necessary to address the findings required in 
this remand order.  The examiner should refer 
to the current rating criteria for pulmonary 
disorders and relate the clinical findings 
obtained during the pulmonary function 
studies, and any other tests, with such 
criteria.  The examination report must include 
the following:

a)  Provide values for FEV-1, FEV-1/FVC, 
DLCO(SB), and maximum exercise capacity (with 
cardiac or respiratory limitation); and
b)  State whether the veteran has any of the 
following: cor pulmonale (right heart 
failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), episode(s) of acute 
respiratory failure, and the requirement for 
outpatient oxygen therapy; and
c)  Address the frequency and dosage of drug 
therapy, including immunosuppressive 
medications, courses of systemic (oral or 
parental) corticosteroids, inhalation or oral 
bronchodilator therapy, and inhalation anti-
inflammatory therapy.

If the veteran is suffering from various 
pulmonary disorders, including bronchial 
asthma, COPD and emphysema, they should be 
identified, and the examiner must provide an 
opinion as to the specific etiology of the 
disorders and approximate date of onset, and 
whether there is a reasonable probability that 
any such disorders, are part of, or were 
caused by or aggravated by the service 
connected pulmonary tuberculosis, or can be 
attributed to exposure to mustard gas more 
than 5 decades earlier.  The examiner should 
provide a clear description of the current 
manifestations, if any, attributable to the 
service connected pulmonary tuberculosis, to 
include whether any structural changes of the 
left upper lobe related to pulmonary 
tuberculosis results in any pulmonary 
obstruction.  If the pulmonary tuberculosis 
and residuals thereof is inactive and/or 
totally asymptomatic, it should be 
specifically reflected in the report.  If 
certain symptomatology cannot be disassociated 
from the service-connected pulmonary 
tuberculosis, it should be identified.  

The veteran's complete claims folder and a 
copy of this remand must be made available to 
the examiner prior to the examination to 
facilitate a thorough, longitudinal review of 
the evidence, and the examiner should be 
requested to indicate in the examination 
report that he or she has reviewed the claims 
folder.  The examiner should provide 
comprehensive medical reports including full 
rationale for the opinions expressed.

6.  The veteran should be scheduled for a 
comprehensive VA gastrointestinal examination.  
The examination should include any special 
tests or studies deemed necessary to address 
the findings required in this remand order.  
The examiner should refer to the current 
rating criteria for gastrointestinal disorders 
and relate the clinical findings obtained 
during the examination, and any other tests, 
with such criteria.  The examination report 
must include the following opinion:

Whether it is least as likely as not that the 
veteran manifests any and/or all of the 
following symptoms due to status post subtotal 
gastrectomy with gastro jejunostomy and 
secondary post-gastrectomy syndrome:

nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with 
malnutrition and anemia

The veteran's complete claims folder and a 
copy of this remand must be made available to 
the examiner prior to the examination to 
facilitate a thorough, longitudinal review of 
the evidence, and the examiner should be 
requested to indicate in the examination 
report that he or she has reviewed the claims 
folder.  The examiner should provide 
comprehensive medical reports including full 
rationale for the opinions expressed.

7. Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) with an appropriate period of 
time allowed for response.

Thereafter, the case should be returned to the Board, if in 
order, for further appellate review.  No action is required 
by the veteran until he receives further notice, but he may 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is for 
compliance with its previous remand orders and to ensure due 
process is provided to the veteran.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




